Title: To James Madison from the Society of Friends in New England, [17 June] 1813
From: Society of Friends in New England
To: Madison, James


[17 June 1813]
To the President, Senate, and House of Representatives of the United States, in Congress assembled, the religious Society of Friends, commonly called Quakers, in New-England, met in their Annual Assembly, on Rhode Island, respectfully represent.
That during our deliberations upon the religious concerns of our Society, the great object of which is to promote the cause of righteousness on the earth, our minds have been affected with deep and serious consideration upon account of the present national calamity of War, in which our once happy country is involved.

And although it is well known, that a fundamental principle of our Faith leads us to believe, that War of every kind is unlawful to us, yet permit us to remark, what we consider very interesting to all who profess the Christian name, that the introduction of the Gospel dispensation was hailed by the Angelic host, with “Peace on earth, good will to Men.” And by our gracious Redeemer it was pronounced, “Blessed are the Peace-Makers; for they shall be called the children of God.”
We have, with great unanimity, concurred in the belief, that it is our religious and civil duty to address you at this time, and most respectfully to solicit your reconsideration of the effects and consequences of the present unhappy War, upon the religious, moral, and temporal prosperity of the Citizens of our beloved country; and to entreat, that you will be pleased to omit no opportunity of sheathing the sword, even during the pending negotiations, and to restore to our nation the blessings of Peace.
We feel emboldened in thus addressing you, from a consciousness that we love our country, that we feel deeply interested in its preservation and prosperity, and are very desirous of doing every thing in our power, to promote its welfare. And under the consideration, that it is “Righteousness that exalteth a nation,” it is the solicitude of our hearts, that He who “ruleth in the kingdom of men, and giveth it to whomsoever he will,” may so influence your minds as to enable you impressively to feel the responsibilty attached to your stations—that you may seek after the counsel of his will, and be obedient thereunto; that thereby you may be instrumental in exalting the standard of Righteousness, to the hastening of that happy period foretold by the Prophet, wherein, “Nation shall not lift up sword against nation, neither shall they learn War any more!” Signed by direction of our said Meeting, held at Newport, 17th of 6 mo. 1813.
Wm. Rotch Jr Clerk
